Citation Nr: 1336473	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating higher for a right knee disability, currently rated 10 percent disabling.

2. Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued 10 percent disability ratings for each of the Veteran's knee disabilities.

In March 2013, the Veteran appeared at a hearing before the undersigned at the RO.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2013 hearing he testified that his knee symptoms had worsened since his most recent VA examination.  The Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997)

The Veteran also testified that he was treated for knee problems most recently at VA in 2011.  The most recent VA treatment records in the claims file are dated in August 2010.  VA has a duty to obtain records of treatment since that date.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of the Veteran's treatment for knee disabilities from VA since August 2010. 

2. Afford the Veteran a VA examination to determine the current severity of the right and left knee disabilities.  

The examiner should report the ranges of knee flexion and extension; and whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should also report the severity of any subluxation or instability.

3.  The RO/AMC should ensure that the examination is adequate and all outstanding medical records have been obtained and associated with the claims file.

4.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


